    ,,   Case 1:19-md-02895-LPS Document 14 Filed 09/16/19 Page 1 of 1 PageID #: 184

'         Case 1:19-cv-00369-LPS Document 34-1 Filed 09/13/19 Page 2 of 2 PagelD #: 484



                                IN THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF DELAWARE



          IN RE SENSIPAR (CINACALCET HYDROCHLORIDE                                 MDL 2895
          TABLETS) ANTITRUST LITIGATION
                                                                                   C.A. 19-02895-LPS



          THIS DOCUMEN T RE,LATES TO:

          ALL INDJRE,CT PURCHASER ACTIONS


                                     "1'----   J1:ROPOSED] ORDER

                 AND NOW, this    l~   day ot:->~{\<-~        019, the Court having considered Plaintiffs '

          Motion to File their Consolidated Class Action Complaint Under Seal (the "Motion"):

                 IT IS HEREBY ORDERED that the Motion is Granted;

                 IT IS HEREBY FURTHER ORDERED that Plaintiffs shall file their Consolidated Class

          Action Complaint under seal;

                 IT IS HEREBY FURTHER ORDERED that Plaintiffs shall file a redacted version of

          their Consolidated Class Action Complaint within 7 business days after service of the

          Consolidated Class Action Complaint.




                                                                     Hon. Leo ard P. Stark
                                                                     United States District Court Judge
